AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan of Merger (hereinafter called the “Merger Agreement”) is
made as of January 29, 2008, by and between PubliCARD, Inc., a Pennsylvania
corporation (“PubliCARD”), and Chazak Value Corp., a Delaware corporation
(“Chazak”). PubliCARD and Chazak are sometimes referred to herein as the
“Constituent Corporations.”
 
Whereas, the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”) has confirmed PubliCARD’s First Amended Plan of
Reorganization (as the same may be modified or amended by the Bankruptcy Court
from time to time, the “Plan of Reorganization”);
 
Whereas, the Plan of Reorganization provides that PubliCARD will be reorganized
as Chazak under chapter 11 of the United States Bankruptcy Code;
 
Whereas, the Plan of Reorganization provides that, on the effective date of the
plan, the common stock and preferred stock of PubliCARD will be automatically
cancelled without further action, and that holders of Allowed Interests (as such
term is defined in the Plan of Reorganization) arising under or in connection
with PubliCARD’s common stock or preferred stock will receive, in exchange for
their claims, common stock of Chazak;
 
Whereas, Chazak has been incorporated as a wholly-owned subsidiary of PubliCARD;
 
Whereas, the authorized capital stock of PubliCARD consists of (i) 40,000,000
shares of common stock, and (ii) 1,000 shares of preferred stock;
 
Whereas, the authorized capital stock of Chazak consists of 60,000,000 shares of
common stock; and
 
Whereas, the officers of PubliCARD, acting pursuant to Sections 6.5(b) and
6.6(d) of the Plan of Reorganization, and the Board of Directors of Chazak have
determined that it is advisable and to the advantage of said corporations that
PubliCARD merge with and into Chazak upon the terms and subject to the
conditions herein provided.
 
Now, Therefore, the parties do hereby adopt and approve this Merger Agreement
and do hereby agree that PubliCARD shall merge with and into Chazak on the
following terms, conditions and other provisions:
 
I.
Terms and conditions

 
A. Merger. PubliCARD shall be merged with and into Chazak (the “Merger”), and
Chazak shall be the surviving corporation (the “Surviving Corporation”)
effective upon the filing of a certificate of merger with each of the Delaware
Secretary of State and the Pennsylvania Department of State (the “Effective
Time”).
 
B. Succession. At the Effective Time, Chazak shall continue its corporate
existence under the laws of the State of Delaware, and the separate existence
and corporate organization of PubliCARD, except insofar as it may be continued
by operation of law, shall be terminated and cease.
 
 
1.

--------------------------------------------------------------------------------

 
 
C. Transfer of Assets. At the Effective Time, as set forth in and subject to the
Plan of Reorganization, all Assets (as such term is defined in the Plan of
Reorganization) of PubliCARD (including, but not limited to, PubliCARD’s equity
interests in any domestic or foreign subsidiary), wherever situated, shall vest
in the Surviving Corporation.
 
D. Stock of PubliCARD and Chazak. At the Effective Time, subject to the Plan of
Reorganization, (1) each share of common stock of Chazak issued and outstanding
immediately prior thereto shall be canceled and returned to the status of
authorized but unissued shares without any further action on the part of the
Constituent Corporations or their shareholders, and (2) except as otherwise
provided in the Plan of Reorganization, holders of Allowed Interests (as such
term is defined in the Plan of Reorganization) arising under or in connection
with the common stock or preferred stock of PubliCARD shall receive, in exchange
for their claims, fully paid and nonassessable shares of common stock of Chazak
in accordance with the Plan of Reorganization.
 
II.
Charter documents, directors and officers

 
A. Certificate of Incorporation and Bylaws. The Certificate of Incorporation of
Chazak in effect at the Effective Time shall continue to be the Certificate of
Incorporation of the Surviving Corporation. The Bylaws of Chazak in effect at
the Effective Time shall continue to be the Bylaws of the Surviving Corporation.
 
B. Directors. The directors designated by the Funding Party (as such term is
defined in the Plan of Reorganization) pursuant to Section 6.2 of the Plan of
Reorganization shall become the directors of the Surviving Corporation at and
after the Effective Time, to serve until the expiration of their terms and until
their successors are duly elected and have qualified.
 
C. Officers. The officers of Chazak immediately preceding the Effective Time
shall become the equivalent officers of the Surviving Corporation at and after
the Effective Time to serve at the pleasure of its Board of Directors.
 
III.
Miscellaneous

 
A. Further Assurances. From time to time, and when required by the Surviving
Corporation or by its successors and assigns, there shall be executed and
delivered on behalf of PubliCARD such deeds and other instruments, and there
shall be taken or caused to be taken by it such further and other action, as
shall be appropriate or necessary in order to vest or perfect in or to conform
of record or otherwise, in the Surviving Corporation the title to and possession
of all the property, interests, assets, rights, privileges, immunities, powers,
franchises and authority of PubliCARD and otherwise to carry out the purposes of
this Merger Agreement, and the officers and directors of the Surviving
Corporation are fully authorized in the name and on behalf of PubliCARD or
otherwise to take any and all such action and to execute and deliver any and all
such deeds and other instruments.
 
 
2.

--------------------------------------------------------------------------------

 
 
B. Amendment. At any time before the Effective Time, this Merger Agreement may
be amended in any manner as may be determined in the judgment of the respective
officers of Chazak and PubliCARD to be necessary, desirable, or expedient in
order to clarify the intention of the parties hereto or to effect or facilitate
the purpose and intent of this Merger Agreement.
 
C. Abandonment or Deferral. At any time before the Effective Time, this Merger
Agreement may be terminated and the Merger may be abandoned by the officers of
either PubliCARD, Chazak, or both, or the consummation of the Merger may be
deferred for a reasonable period of time if, in the opinion of the officers of
PubliCARD and Chazak, such action would be in the best interests of such
corporations. In the event of termination of this Merger Agreement, this Merger
Agreement shall become void and of no effect and there shall be no liability on
the part of either Constituent Corporation or its Board of Directors or
shareholders with respect thereto, except that PubliCARD shall pay all expenses
incurred in connection with the Merger or in respect of this Merger Agreement or
relating thereto.
 
D. Counterparts. In order to facilitate the filing and recording of this Merger
Agreement, the same may be executed in any number of counterparts, each of which
shall be deemed to be an original.
 
 
3.

--------------------------------------------------------------------------------

 

In Witness Whereof, this Merger Agreement is hereby executed on behalf of each
of PubliCARD and Chazak and attested to by their respective officers thereunto
duly authorized as of the date first written above.
 

       
PUBLICARD, INC.,
a Pennsylvania corporation
 
   
   
    By:   /s/ Joseph E. Sarachek  

--------------------------------------------------------------------------------

Joseph E. Sarachek, CEO




       
CHAZAK VALUE CORP.,
a Delaware corporation
 
   
   
    By:   /s/ Joseph E. Sarachek  

--------------------------------------------------------------------------------

Joseph E. Sarachek, CEO

 
 
4.

--------------------------------------------------------------------------------

 